DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The IDS received on June 16, 2020, June 22, 2020, and October 20, 2020 are proper and are being considered by the Examiner.
Drawings
	The drawings received on June 16, 2020 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathies et al. (US 2002/0068357 A1, published June 2002).
With regard to claim 2, Mathies et al. disclose a method of performing PCR on a self-contained system (“[m]inature processing device 10 may form an independent 
providing the self-contained system having, in fluid communication:
one or more ports, including an injection port, for introducing the sample into the self-contained system (“miniature device may include at least one opening or port in communication with the sample acquisition”, section [0020]; “a fluid sample is introduced into the device through sample inlet 32”, section [0052]);
ii) a nucleic acid preparation zone, the nucleic acid preparation zone configured for purifying nucleic acids (“sample may be transported to any one of a number of reaction/storage/analytical chambers …”, section [0052]; “[i]n between introducing the sample to be analyzed into the device, and analyzing that sample … it will often be desirable to perform one or more sample preparation operations upon the sample”, section [0109]; “it will often be desirable to separate the nucleic acids from other elements of the crude extracts”, section [0115]; “[t]he isolation and/or gel filtration/desalting may be carried out in  an additional chamber”, section [0116]); 
iii) at last one amplification zone, the amplification zone configured for amplification of a plurality of nucleic acids that may be in the sample (“[f]ollowing sample collection and nucleic acid extraction, the nucleic acid 
introducing the sample into the self-contained system via the injector port, and closing the injector port subsequent to introducing the sample into the self-contained system (“injecting the sample into the sample collection chamber through a sealable opening, e.g., an injection valve …”, section [0106]; “sealable opening may include a controllable valve structure … it may be desirable to prevent back flow from … may be accomplished by equipping the fluid channel … with one-way check valves”, section [0067]);
preparing the nucleic acid in the nucleic acid preparation zone, and moving the nucleic acid into the amplification zone (see sections [0109] and [0111] through [0120], wherein sample preparation in one of the chambers is described; “[f]ollowing sample collection and nucleic acid extraction, the nucleic acid portion of the sample is typically subjected to … PCR”, section [0122]-[0124]);
mixing the nucleic acids with the sample with PCR reaction components including a plurality of primer pairs configured for amplifying the targets (the nucleic acid sample is moved into the PCR reaction chamber which comprises pre-dosed reagents, “valves and hydrophobic vents provide controlled and sensorless sample loading into the PCR chamber”, section 
thermal cycling the nucleic acids in the amplification zone to create an amplification mixture (sections [0124] and [0125]); and
detecting which of the plurality of nucleic acids are parent in the amplification mixture (“amplified sequences may be subjected to other post amplification treatment … hybridization with an oligonucleotide array”, section [0136]).
With regard to claim 3, the sealable ports disclosed are the only ports which are accessible to outside, and wherein sealed, the container is fully closed (section [0056], for example).
With regard to claims 4 and 5, the ports comprises a one-way valve (“it may be desirable to prevent back flow … may be accomplished by equipping the fluid channel … with one-way check valves”, section [0067]).
With regard to claims 6-5, the artisans also explicit suggest that the method also incorporate chambers for additional steps in nucleic acid preparation/purification, such as lysing chamber (“will be often desirable to perform one or more sample 
With regard to claims 10-17, the amplification zone comprises dried amplification reagents therein (“in preferred aspects, the amplification chamber will have an effective amount of various amplification reagents described above, predisposed within the amplification chamber … it will often be desirable for these reagents to be in lyophilized forms, to provide maximum shelf life of the overall device.  Introduction of the liquid sample to the chamber then reconstitutes the reagents in active forms”, section [0128]).
While the artisans disclose that their device is a self-contained device, as well as teaching multiple fluidically connected chambers wherein multiple reactions are performed, the artisans do not explicitly recite that multiplex PCR is performed in the chamber, nor disclose that the lysis chamber is connected to the sample injector port and that the lysis chamber is fluidically connected to the nucleic acid prepraration/purification zone.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Mathies et al. with the 
While Mathies et al. do not explicitly disclose that a particular combination of chambers be fluidically connected, the artisans explicit suggest that any number of chambers can be fluidically connected for performing any combinations of desired analytical assays:
“there is still a need to integrate various processes for sample preparation, processing and analysis into a single device … that can handle small samples, are highly accurate, and are relatively inexpensive” (section [0009])

“a miniature device has a body including one, two or more reaction chambers … reaction chambers may be constructed for one or more of the following: sample acquisition, preparation or analysis …” (section [0011])

“amplified sequences may be subjected to other post amplification treatments … These additional treatments may be performed within the amplification chamber or alternatively, may be carried out in a separate chamber” (section [0136])

	Given that for a nucleic acid analysis involving PCR from a sample must typically first include lysis, nucleic acid extraction/purification, the steps of which have been explicitly taught and suggested by Mathies et al., one of ordinary skill in the art would have been motivated to provide the chambers for these processes which are fluidically connected, so as to perform the necessary “preparation steps” prior to introducing them into the PCR amplification chamber of the device within Mathies et al.

In In re Preda, 401 F.2d 825, 826, 159 USPQ 342 (CCPA 1968), the court expressed that, “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inference which one skilled in the art would reasonably be expected to draw therefrom.”
Also, in KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” Id. (2
The Supreme Court added that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
And it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

prima facie obvious over the cited reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,394,608 (herein, “the ‘608 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding instant claim 2, the ‘608 patent also claims a method of nucleic acid extraction and multiplex PCR in a self-contained system, comprising:
providing a self-contained system (the system claimed in the ‘608 patent performs all of the recited steps in a single container and thus considered “self-contained”), comprising:
one or more ports, including an injector port for introducing the sample into the self-contained system (“one or more sealable ports fluidly connected to the reaction blisters, the seal ports providing the only access from the exterior of the container to the reaction blisters”, see claim 1(a)(iii));
a nucleic acid preparation zone, the nucleic acid preparation zone configured to purify nucleic acids (“extracting the nucleic acids from the sample”, see claim 1(c));
at least one amplification zone, the amplification zone configured for amplification of the plurality of nucleic acids that may be in the sample (“subjecting the nucleic acids in the amplification blister to amplification conditions”, see claim 1(d); “the subjecting the nucleic acid step is a multiplex amplification for a plurality of targets”, see claim 6);
introducing the sample into the self-contained system via the injector port, and closing the injector port subsequent to introducing the sample into the self-contained system (“injecting the sample into the container via a first of the sealable ports, and sealing the first port subsequent to injecting the sample”, see claim 1(b));
preparing the nucleic acids in the nucleic acid preparation zones, and moving the nucleic acids into the amplification zone (“extracting the nucleic 
mixing the nucleic acids in the sample with PCR reaction components including a plurality of primer pairs configured for amplifying the targets (“the subjecting the nucleic acids step is a multiplex amplification for a plurality of targets”, see claim 6; moving the sample to the amplification blister/zone will necessarily result in mixing);
thermal cycling the nucleic acids in the amplification zone to create an amplification mixture (subjecting the amplification conditions will necessarily require thermal cycling, see also claim 2, wherein the amplification step is PCR, known in the art to involve thermal cycling); and
detecting which of the plurality of nucleic acids are present in the amplification mixture (see claim 5, “subjecting the nucleic acids step further comprises detecting amplification of nucleic acids in the sample”).
With regard to claim 3, the port is sealed after the sample is injected through the injection port (“injecting the sample into the container … and sealing the first port subsequent to injecting the sample”, see claim 1(b)).
With regard to claims 6-9, the ‘608 patent also claims that a lysis step is performed (see claim 1 and 4) and this in a separate zone (“lysing cells in the lysis blister by generating high velocity impacts”, claim 23).

However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the method as claimed in the ‘608 patent with the practice commonly employed in the molecular diagnosis discipline for the following reasons.
With regard to the pre-dosed and dried reagents present in the amplification zone, the ‘608 patent explicitly disclose that the device employed comprises a second amplification zone wherein the primers are pre-dosed therein (“each additional second-stage amplification chamber comprises a pair of primers for one of the targets”, claim 6), evidencing that such practices have been well-established in the art.  Given that the method claimed by the ‘608 patent was in a sealed system which required the injection of the sample, from which the subsequent reactions were performed, one of ordinary skill in the art would have been motivated to pre-dose the primers necessary for performing the amplification reactions in the amplification zone, rendering the claimed method prima facie obvious.
With regard to the use of one-way valve for the injection port, such would have been obvious as doing so would have only allowed the sample to enter the device in a singular direction, without having the sample to come out of the device (resulting in potential biological hazardous conditions) or contaminating particles to enter.  

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 17, 2021
/YJK/